DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 23 November 2021 has been entered.  Claims 1-3, 6-10 and 12 are currently pending in the application.  Claims 9-10 and 12 are withdrawn.  The rejections of record from the office action dated 23 July 2021 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2013/0260976 A1), Robert et al. (WO 2017013330 A1, using US 2018/0215522 A1 as an English equivalent) and Miyamori et al. (US 2009/0082510 A1).
Regarding claims 1-3 and 6-8, Schmidt discloses a laminate for use in a reclosable package (i.e. a multilayer film)(abstract, [0001]), wherein the laminate 
Schmidt does not disclosed an extrudable hot-melt pressure sensitive adhesive composition which has a melt flow index, measured for a temperature of 190°C  and a total weight of 2.16 kg, ranging from 0.01 to 200 g/10 minutes or comprising from 40 to 70 by weight of a composition a1 of styrene block copolymers comprising at least one elastomer block, the composition a1 comprising 30 to 90% by weight of a diblock copolymer chosen from SI, SBI, SIB, SB, SEB and SEP and 10 to 70% by weight of a triblock copolymer chosen from SIS, SIBS, SBS, SEBS and SEPS, the total content of styrene units of a1 of from 10 to 40% by weight on the basis of total weight of a1 and from 30 to 60% by weight of one or more tackifying resins a2.
Robert discloses a multilayer foil, for a reclosable package, comprising an adhesive layer A having a thickness of from 7 to 50 µm consisting of an extrudable hot melt pressure sensitive adhesive composition having an MFI at 190°C and 2.16 Kg of from 0.01 to 200 g/10 min and comprises from 40 to 70 by weight of a composition a1 of 
Schmidt and Robert are analogous art because they both teach about reclosable packages comprising a laminate comprising a heat seal layer, an adhesive layer and a complexable layer.  It would have been obvious to one of ordinary skill in the art to use the hot melt pressure sensitive adhesive of Robert as the PSA in the laminate/reclosable package of Schmidt in order to provide a package having an adhesive layer that may be extruded so that the laminate may be formed by coextrusion and because it is a known composition for use as an adhesive layer in a reclosable packaging laminate and therefore, doing so would amount to nothing more than using a known material/adhesive in a known environment to accomplish an entirely expected result.
Schmidt does not disclose that the composition f comprises on the basis of its total weight from 0.005 to 1% by weight of a thermoplastic fluorinated (co) polymer F or that the (co)polymer F is a homopolymer or copolymer of vinylidene fluoride or a copolymer of vinylidene fluoride and hexafluoropropylene.

Schmidt and Miyamori are analogous art because they both teach about compositions comprising a melt-processable resin.  It would have been obvious to add the fluoroelastomer processing additive of Miyamori to any layer of modified Schmidt including Layer B in order to improve the processability of the compositions to make it easier to make the multilayer film.

Response to Arguments

Applicant's arguments filed 23 November 2021 have been fully considered but they are not persuasive.
Applicant argues that Robert does not teach that the layer B comprises at least 96% by weight of a thermoplastic polyolefinic material.
In light of the amendment to the claims, the combination of Schmidt, Robert and Miyamori is now used.  It is noted that the layer B of modified Schmidt may consist of LDPE ([0034])(i.e. at least 96% by weight of a thermoplastic polyolefinic material).
Applicant argues that Miyamori is non-analogous art.
.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C YAGER/           Primary Examiner, Art Unit 1782